DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As detailed in infra rejection, claims 1-3, 5-8 and 10 are rejected in view of Overduin in further view of Tokuda, and claims 4, 9, and 11-16 are rejected in view of Overduin in further view of Tokuda in further view of Holsing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Overduin et al. (“3D MR thermometry of frozen tissue: feasibility and accuracy during cryoablation at 3T” 2016), hereinafter “Overduin,” in further view of Tokuda et al. (“Monitoring cryoablation using short inversion recovery ultrashort echo time (STIR-UTE) MRI” 2017), hereinafter “Tokuda.” 

Regarding claim 1, Overduin discloses an MRI system for imaging a patient (“3D MR thermometry of frozen tissue using UTE signal intensity was feasible during cryoablation on a clinical 3T MR system.” Abstract):
an MRI machine; and a computer system coupled to the MRI machine, the computer system comprising: a processor, and a memory coupled to the processor, the memory storing instructions that, when executed by the processor (“a 3T clinical MR system (MAGNETOM Trio, Siemens, Erlangen, Germany)… Statistical analysis was performed using SPSS (v. 20.0, Chicago, IL).” Materials and Methods, a clinical MR system includes an MRI machine, a computer system, and a memory incorporating scan packages and analysis software), cause the computer system to:
control the MRI machine to apply an MRI sequence comprising an ultrashort echo time (“We used an RF-spoiled 3D UTE sequence with a 60 ls long nonselective hard RF-pulse followed by a center-out ramp-sampled radial readout to achieve a shortest TE of 70 ls. The 3D UTE sequence was developed and provided as a work-in-progress (WIP) package by Siemens.” Materials and Methods), 
wherein the sequence utilizes a T1 value such than an image signal is indicated below a predetermined lower temperature and above a predetermined upper temperature (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8 °C and -40 °C that are highlighted so as to be distinct from the values below -40 °C and those above -8 °C), and
reconstruct an image of the patient in response to the MRI sequence, the image visualizing a region corresponding to the upper temperature and the lower temperature (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C that are highlighted so as to be distinct from the values below -40 °C and those above -8 °C).
However, Overduin does not explictly disclose to control the MRI machine to apply an MRI sequence comprising a short tau inversion recovery sequence and an ultrashort echo time, wherein the short tau inversion recovery sequence utilizes a T1 value such that an image signal is attenuated from tissue at the predetermined boundary temperatures.
However, in the same field of endeavor of MRI monitoring of cryoablation, Tokuda teaches to control the MRI machine to apply an MRI sequence comprising a short tau inversion recovery sequence and an ultrashort echo time (3T MRI scanner used to acquire STIR-UTE, Synopsis; Ex Vivo Experiment), wherein the short tau inversion recovery sequence utilizes a T1 value such that an image signal is attenuated from tissue at a predetermined boundary temperatures (predetermined T1 value corresponds to the predetermined boundary temperature value such that tissue values on one side of the predetermined boundary temperature value are attenuated, Purpose, Methods, Results, and Fig. 2; lower boundary temperature value at -40 °C and upper boundary temperature at -5 °C, Methods, Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Overduin’s teaching of utilizing ultrashort echo time T1 values to generate MRI images for display of the temperature profile of tissue lesion regions undergoing cryoablation at temperatures between non-lethal freezing from 0°C to clinically acceptable lethal freezing down to -40°C with Tokuda’s teaching of selecting one or more predetermined T1 values corresponding to each of one or more predetermined boundary temperature values for which values on one side of the predetermined boundary temperature are attenuated and wherein a lower boundary temperature value may be set at -40 °C and an upper boundary temperature may be set at -5 °C to achieve the predictable result of allowing the user to easily delineate between de-emphasized temperature regions which are attenuated on one side of one or more boundary temperature and emphasized temperature regions which are hyper-intensified on the other side of a boundary temperature such as the non-lethal sub-zero region below -8 °C and above the lethal limit of -40 °C indicated in Figs. 2 and 6 of Overduin. E.g., Tokuda, Purpose and Methods and Overduin, Introduction. Further, mere duplication and reversal, i.e., setting a first and a second predetermined boundary temperature values to attenuate values below the first and above the second boundary, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. A. & B.

Regarding claim 2, Overduin discloses the upper temperature is -8 °C and the lower temperature is -40 °C (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C that are highlighted so as to be distinct from the values below -40 °C and those above -8 °C).
In addition, Tokuda teaches the upper temperature is -8 °C and the lower temperature is -40 °C (lower boundary temperature value at -40 °C and upper boundary temperature at -5 °C, Methods, Fig. 3; Figure 3 demonstrates that the upper inflection point of the STIR-UTE values is approximately between -10 °C and -2 °C which overlaps with, approximates, and is substantially similar to -8 °C, MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Overduin’s teaching of utilizing ultrashort echo time T1 values to generate MRI images for display of the temperature profile of tissue lesion regions undergoing cryoablation at temperatures between non-lethal freezing from 0°C to clinically acceptable lethal freezing down to -40°C with Tokuda’s teaching of selecting one or more predetermined T1 values corresponding to each of one or more predetermined boundary temperature values for which values on one side of the predetermined boundary temperature are attenuated and wherein a lower boundary temperature value may be set at -40 °C and an upper boundary temperature may be set at -5 °C to achieve the predictable result of allowing the user to easily delineate between de-emphasized temperature regions which are attenuated on one side of one or more boundary temperature and emphasized temperature regions which are hyper-intensified on the other side of a boundary temperature such as the non-lethal sub-zero region below -8 °C and above the lethal limit of -40 °C indicated in Figs. 2 and 6 of Overduin. E.g., Tokuda, Purpose and Methods and Overduin, Introduction. Further, mere duplication and reversal, i.e., setting a first and a second predetermined boundary temperature values to attenuate values below the first and above the second boundary, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. A. & B.

Regarding claim 3, Overduin discloses the upper temperature is non-lethal to cells and the lower temperature is lethal to cells (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).

Regarding claim 5, Overduin discloses the region corresponds to a void in a T2- weighted MRI (“A cryoablation ice ball presents as a sharply delineated signal void on conventional MR pulse sequences. The intramolecular dipole–dipole interaction that leads to T2 relaxation is strongly dependent on the rotation correlation time of water. The rotation correlation time of water increases by orders of magnitude in the liquid-to-solid phase transition, thereby leading to strongly decreased T2 relaxation in frozen tissue.” Introduction).

Regarding claim 6, Overduin discloses a method for imaging a patient (“3D MR thermometry of frozen tissue using UTE signal intensity was feasible during cryoablation on a clinical 3T MR system.” Abstract):
controlling, via a computer system, an MRI machine (“a 3T clinical MR system (MAGNETOM Trio, Siemens, Erlangen, Germany)… Statistical analysis was performed using SPSS (v. 20.0, Chicago, IL).” Materials and Methods, a clinical MR system includes an MRI machine, a computer system, and a memory incorporating scan packages and analysis software) to apply an MRI sequence comprising an ultrashort echo time (“We used an RF-spoiled 3D UTE sequence with a 60 ls long nonselective hard RF-pulse followed by a center-out ramp-sampled radial readout to achieve a shortest TE of 70 ls. The 3D UTE sequence was developed and provided as a work-in-progress (WIP) package by Siemens.” Materials and Methods), wherein the sequence utilizes a T1 value such that an image signal is indicated below a predetermined lower temperature and above a predetermined upper temperature (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8 °C and -40 °C that are highlighted so as to be distinct from the values below -40 °C and those above -8 °C); and
reconstructing, via the computer system, an image of the patient in response to the MRI sequence, the image visualizing a region corresponding to the upper temperature and the lower temperature “With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C that are highlighted so as to be distinct from the values below -40 °C and those above -8 °C).
However, Overduin does not explictly disclose controlling, via a computer system, an MRI machine to apply an MRI sequence comprising a short tau inversion recovery sequence and an ultrashort echo time, wherein the short tau inversion recover sequence utilizes a T1 value such that an image signal is attenuated from tissue at a predetermined boundary temperatures.
controlling, via a computer system, an MRI machine to apply an MRI sequence comprising a short tau inversion recovery sequence and an ultrashort echo time (3T MRI scanner [Verio 3T, Siemens] used to acquire STIR-UTE, Synopsis, Ex Vivo Experiment; commercial MRI scanners such as the Verio contain a controlling computer processing system to perform MRI protocols within the scanner workstation including a computer system, and a memory incorporating scan packages and analysis software), wherein the short tau inversion recover sequence utilizes a T1 value such that an image signal is attenuated from tissue at a predetermined boundary temperatures (predetermined T1 value corresponds to the predetermined boundary temperature value such that tissue values on one side of the predetermined boundary temperature value are attenuated, Purpose, Methods, Results, and Fig. 2; lower boundary temperature value at -40 °C and upper boundary temperature at -5 °C, Methods, Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Overduin’s teaching of utilizing ultrashort echo time T1 values to generate MRI images for display of the temperature profile of tissue lesion regions undergoing cryoablation at temperatures between non-lethal freezing from 0°C to clinically acceptable lethal freezing down to -40°C with Tokuda’s teaching of selecting one or more predetermined T1 values corresponding to each of one or more predetermined boundary temperature values for which values on one side of the predetermined boundary temperature are attenuated and wherein a lower boundary temperature value may be set at -40 °C and an upper boundary temperature may be set at -5 °C to achieve the predictable result of allowing the user to easily delineate between de-emphasized temperature regions which are attenuated on one side of one or more boundary temperature and emphasized temperature regions which are hyper-intensified on the other side of a boundary temperature such as the non-lethal sub-zero region below -8 °C and above the lethal limit of -40 °C indicated in Figs. 2 and 6 of Overduin. E.g., Tokuda, Purpose and Methods and Overduin, Introduction. Further, mere duplication and reversal, i.e., setting a first and a second predetermined boundary temperature values to attenuate values below the first and above the second boundary, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. A. & B.

Regarding claim 7, Overduin discloses the upper temperature is -8 °C and the lower temperature is -40 °C (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C that are highlighted so as to be distinct from the values below -40 °C and those above -8 °C).
In addition, Tokuda teaches the upper temperature is -8 °C and the lower temperature is -40 °C (lower boundary temperature value at -40 °C and upper boundary temperature at -5 °C, Methods, Fig. 3; Figure 3 demonstrates that the upper inflection point of the STIR-UTE values is approximately between -10 °C and -2 °C which overlaps with, approximates, and is substantially similar to -8 °C, MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Overduin’s teaching of utilizing ultrashort echo time T1 values to generate MRI images for display of the temperature profile of tissue lesion regions undergoing cryoablation at temperatures between non-lethal freezing from 0°C to clinically acceptable lethal freezing down to -40°C with Tokuda’s teaching of selecting one or more predetermined T1 values corresponding to each of one or more predetermined boundary temperature values for which values on one side of the predetermined boundary temperature are attenuated and wherein a lower boundary temperature value may be set at -40 °C and an upper boundary temperature may be set at -5 °C to achieve the predictable result of allowing the user to easily delineate between de-emphasized temperature regions which are attenuated on one side of one or more boundary temperature and emphasized temperature regions which are hyper-intensified on the other side of a boundary temperature such as the non-lethal sub-zero region below -8 °C and above the lethal limit of -40 °C indicated in Figs. 2 and 6 of Overduin. E.g., Tokuda, Purpose and Methods and Overduin, Introduction. Further, mere duplication and reversal, i.e., setting a first and a second predetermined boundary temperature values to attenuate values below the first and above the second boundary, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. A. & B.

Regarding claim 8, Overduin discloses the upper temperature is non-lethal to cells and the lower temperature is lethal to cells (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Overduin in further view of Tokuda as applied to claim 1 and 6, respectively, above, and further in view of Holsing et al. (U.S. Pub. No. 2021/0052314), hereinafter “Holsing.”

Regarding claim 4, Overduin does not disclose the memory further stores instructions that, when executed by the processor, cause the computer system to:
compare the region in the image to a three-dimensional model of an ablated tissue volume or a three-dimensional model of an insufficiently ablated tissue volume, and provide an alert according to the comparison.
However, in the same field of endeavor of monitoring cryoablation, Holsing teaches the memory further stores instructions that, when executed by the processor, cause the computer system to: compare the region in the image to a three-dimensional model of an ablated tissue volume or a three-dimensional model of an insufficiently ablated tissue volume, and provide an alert according to the comparison (“the model of the target tissue 200 in the CT images is automatically compared to the 3D model 1300 of the ice ball 530, and the practitioner is automatically alerted to target tissue 200 that remains outside the effective zone of the ice ball 530.” [0056]; “At step 1465, any portion of the targeted tissue 200 that appears to have been missed by the effectiveness of the created and modeled ice ball 530 are determined. This can be accomplished using computer software that compares the size, shape, and orientation of the 3D model against a known size, shape, and orientation of the targeted tissue 200.” [0062]; “imaging using traditional technologies such as CT or MRI imaging” [0028]; “Computer systems that control and analyze the signals and power sent to and from the devices used in the disclosed embodiments are standard computer systems that comprise CPUs, short- and long-term memory storage, computer programming, display systems, and interfaces to communicate with devices such as devices 100, 110.” [0029])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Overduin’s disclosure of displaying a cryoablation region with Holsing’s teaching of comparing the cryoablation region to a 3D model of the cryoablation region and providing an alert in the event that the cryoablation region is insufficient to achieve the predictable result of improving the efficacy of the therapy by allowing “the practitioner to be able to immediately see and identify what portion of the targeted tissue is not within the kill zone of the modeled ice ball 530.” (Holsing, [0062]).

Regarding claim 9, Overduin does not disclose comparing, via the computer system, the region in the image to a three-dimensional model of an ablated tissue volume or a three-dimensional model of an insufficiently ablated tissue volume, and
providing, via the computer system, an alert according to the comparison.
However, in the same field of endeavor of monitoring cryoablation, Holsing teaches comparing, via the computer system, the region in the image to a three-dimensional model of an ablated tissue volume or a three-dimensional model of an insufficiently ablated tissue volume, and providing, via the computer system, an alert according to the comparison (“the model of the target tissue 200 in the CT images is automatically compared to the 3D model 1300 of the ice ball 530, and the practitioner is automatically alerted to target tissue 200 that remains outside the effective zone of the ice ball 530.” [0056]; “At step 1465, any portion of the targeted tissue 200 that appears to have been missed by the effectiveness of the created and modeled ice ball 530 are determined. This can be accomplished using computer software that compares the size, shape, and orientation of the 3D model against a known size, shape, and orientation of the targeted tissue 200.” [0062]; “imaging using traditional technologies such as CT or MRI imaging” [0028]; “Computer systems that control and analyze the signals and power sent to and from the devices used in the disclosed embodiments are standard computer systems that comprise CPUs, short- and long-term memory storage, computer programming, display systems, and interfaces to communicate with devices such as devices 100, 110.” [0029])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Overduin’s disclosure of displaying a cryoablation region with Holsing’s teaching of comparing the cryoablation region to a 3D model of the cryoablation region and providing an alert in the event that the cryoablation region is insufficient to achieve the predictable result of improving the efficacy of the therapy by allowing “the practitioner to be able to immediately see and identify what portion of the targeted tissue is not within the kill zone of the modeled ice ball 530.” (Holsing, [0062]).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Overduin in further view of Tokuda in further view of Holsing.

Regarding claim 11, Overduin discloses a method for monitoring a patient during a cryoablation procedure (“3D MR thermometry of frozen tissue using UTE signal intensity was feasible during cryoablation on a clinical 3T MR system.” Abstract):
visualizing, via an MRI system (“a 3T clinical MR system (MAGNETOM Trio, Siemens, Erlangen, Germany)… Statistical analysis was performed using SPSS (v. 20.0, Chicago, IL).” Materials and Methods, a clinical MR system includes an MRI machine, a computer system, and a memory incorporating scan packages and analysis software) configured to apply an MRI sequence comprising an ultrashort echo time (“We used an RF-spoiled 3D UTE sequence with a 60 ls long nonselective hard RF-pulse followed by a center-out ramp-sampled radial readout to achieve a shortest TE of 70 ls. The 3D UTE sequence was developed and provided as a work-in-progress (WIP) package by Siemens.” Materials and Methods), wherein the sequence utilizes a T1 value such than an image signal is indicated below a predetermined lower temperature and above a predetermined upper temperature (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C that are highlighted so as to be distinct from the values below -40 °C and those above -8 °C), a lethal region relative to a target region corresponding to the upper temperature and the lower temperature during the cryoablation procedure (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C that are highlighted so as to be distinct from the values below -40 °C and those above -8 °C).
However, Overduin does not explictly disclose an MRI system configured to apply an MRI sequence comprising a short tau inversion recovery sequence and an ultrashort echo time, wherein the short tau inversion recovery sequence utilizes a T1 value such that an image signal is attenuated from tissue at the predetermined boundary temperatures.
However, in the same field of endeavor of MRI monitoring of cryoablation, Tokuda teaches an MRI system configured to apply an MRI sequence comprising a short tau inversion recovery sequence and an ultrashort echo time (3T MRI scanner [Verio 3T, Siemens] used to acquire STIR-UTE, Synopsis, Ex Vivo Experiment; commercial MRI scanners such as the Verio contain a controlling computer processing system to perform MRI protocols within the scanner workstation including a computer system, and a memory incorporating scan packages and analysis software), wherein the short tau inversion recovery sequence utilizes a T1 value such that an image signal is attenuated from tissue at the predetermined boundary temperatures (predetermined T1 value corresponds to the predetermined boundary temperature value such that tissue values on one side of the predetermined boundary temperature value are attenuated, Purpose, Methods, Results, and Fig. 2; lower boundary temperature value at -40 °C and upper boundary temperature at -5 °C, Methods, Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Overduin’s teaching of utilizing ultrashort echo time T1 values to generate MRI images for display of the temperature profile of tissue lesion regions undergoing cryoablation at temperatures between non-lethal freezing from 0°C to clinically acceptable lethal freezing down to -40°C with Tokuda’s teaching of selecting one or more predetermined T1 values corresponding to each of one or more predetermined boundary temperature values for which values on one side of the predetermined boundary temperature are attenuated and wherein a lower boundary temperature value may be set at -40 °C and an upper boundary temperature may be set at -5 °C to achieve the predictable result of allowing the user to easily delineate between de-emphasized temperature regions which are attenuated on one side of one or more boundary temperature and emphasized temperature regions which are hyper-intensified on the other side of a boundary temperature such as the non-lethal sub-zero region below -8 °C and above the lethal limit of -40 °C indicated in Figs. 2 and 6 of Overduin. E.g., Tokuda, Purpose and Methods and Overduin, Introduction. Further, mere duplication and reversal, i.e., setting a first and a second predetermined boundary temperature values to attenuate values below the first and above the second boundary, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. A. & B.
However, Overduin in further view of Tokuda does not explictly teach determining whether the visualized lethal region is coextensive with the target region; and
providing feedback for the cryoablation procedure according to the determination.
However, in the same field of endeavor of monitoring cryoablation, Holsing teaches determining whether the visualized lethal region is coextensive with the target region; and providing feedback for the cryoablation procedure according to the determination (“the model of the target tissue 200 in the CT images is automatically compared to the 3D model 1300 of the ice ball 530, and the practitioner is automatically alerted to target tissue 200 that remains outside the effective zone of the ice ball 530.” [0056]; “At step 1465, any portion of the targeted tissue 200 that appears to have been missed by the effectiveness of the created and modeled ice ball 530 are determined. This can be accomplished using computer software that compares the size, shape, and orientation of the 3D model against a known size, shape, and orientation of the targeted tissue 200.” [0062]; “imaging using traditional technologies such as CT or MRI imaging” [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Overduin’s disclosure of displaying a cryoablation region with Holsing’s teaching of comparing the cryoablation region to a 3D model of the cryoablation region and providing an alert in the event that the cryoablation region is insufficient to achieve the predictable result of improving the efficacy of the therapy by allowing “the practitioner to be able to immediately see and identify what portion of the targeted tissue is not within the kill zone of the modeled ice ball 530.” (Holsing, [0062]).

Regarding claim 12, Overduin discloses the upper temperature is -8 °C and the lower temperature is -40 °C (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C that are highlighted so as to be distinct from the values below -40 °C and those above -8 °C).
In addition, Tokuda teaches the upper temperature is -8 °C and the lower temperature is -40 °C (lower boundary temperature value at -40 °C and upper boundary temperature at -5 °C, Methods, Fig. 3; Figure 3 demonstrates that the upper inflection point of the STIR-UTE values is approximately between -10 °C and -2 °C which overlaps with, approximates, and is substantially similar to -8 °C, MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Overduin’s teaching of utilizing ultrashort echo time T1 values to generate MRI images for display of the temperature profile of tissue lesion regions undergoing cryoablation at temperatures between non-lethal freezing from 0°C to clinically acceptable lethal freezing down to -40°C with Tokuda’s teaching of selecting one or more predetermined T1 values corresponding to each of one or more predetermined boundary temperature values for which values on one side of the predetermined boundary temperature are attenuated and wherein a lower boundary temperature value may be set at -40 °C and an upper boundary temperature may be set at -5 °C to achieve the predictable result of allowing the user to easily delineate between de-emphasized temperature regions which are attenuated on one side of one or more boundary temperature and emphasized temperature regions which are hyper-intensified on the other side of a boundary temperature such as the non-lethal sub-zero region below -8 °C and above the lethal limit of -40 °C indicated in Figs. 2 and 6 of Overduin. E.g., Tokuda, Purpose and Methods and Overduin, Introduction. Further, mere duplication and reversal, i.e., setting a first and a second predetermined boundary temperature values to attenuate values below the first and above the second boundary, has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. A. & B.

Regarding claim 13, Overduin discloses the upper temperature is non-lethal to cells and the lower temperature is lethal to cells (“With 3D UTE imaging, MR signal was measured from frozen tissue down to temperatures as low as –40°C.” Abstract; “In cryotherapy, an end temperature of –40°C is generally regarded to be required for effective tissue necrosis… Clinically, the reliable measurement of temperatures down to –40°C would thus be an important lower limit.” Discussion; Figs. 2 and 4-7 further demonstrate the relationship between MRI images acquired from the UTE sequence of the cryoablation region and the temperature of the tissue and that subzero °C values are measured and displayed including values between -8°C and -40°C).

Regarding claim 14, Overduin discloses the target region comprises a tumor (“As effective treatment relies on achieving a sufficiently cold end temperature throughout the target lesion, temperature feedback during these procedures is crucial.” Introduction).

Regarding claim 15, Overduin does not disclose providing the feedback comprises recommending at least one of continuing to cool the target region, lowering the temperature at one or more cryoprobes adjacent to the target region, or inserting one or more additional cryoprobes adjacent to the target region.
However, in the same field of endeavor of monitoring cryoablation, Holsing teaches providing the feedback comprises recommending at least one of continuing to cool the target region, lowering the temperature at one or more cryoprobes adjacent to the target region, or inserting one or more additional cryoprobes adjacent to the target region (“With this feedback, the practitioner can reinsert the cryoprobe 110 and refreeze the tissue using the existing locations of the probes 110, 510, 520 while using a longer or more intense freezing cycle. Alternatively, the practitioner can insert an additional probe to treat the unfrozen area of targeted tissue 200.” [0056]; “This surviving tissue can then be treated at step 1470. In some cases, the entire process 1405-1465 can be repeated by step 1470 to ensure that all of the targeted tissue 200 has been destroyed. In other cases, it will simply be necessary to refreeze one or more of the cryoprobes 110, 510, 520 in a manner that changes the size and shape of the ice ball 530 so as to effectively freeze the surviving targeted tissue.” [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Overduin’s disclosure of displaying a cryoablation region with Holsing’s teaching of comparing the cryoablation region to a 3D model of the cryoablation region and providing an alert in the event that the cryoablation region is insufficient to achieve the predictable result of improving the efficacy of the therapy by allowing “the practitioner to be able to immediately see and identify what portion of the targeted tissue is not within the kill zone of the modeled ice ball 530.” (Holsing, [0062]).

Regarding claim 16, Overduin discloses the lethal region corresponds to a void in a T2-weighted MRI (“A cryoablation ice ball presents as a sharply delineated signal void on conventional MR pulse sequences. The intramolecular dipole–dipole interaction that leads to T2 relaxation is strongly dependent on the rotation correlation time of water. The rotation correlation time of water increases by orders of magnitude in the liquid-to-solid phase transition, thereby leading to strongly decreased T2 relaxation in frozen tissue.” Introduction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. (“Optimization of inversion time for postmortem short-tau inversion recovery (STIR) MR imaging), discloses an MRI system and method for selectively suppressing tissue values corresponding to predetermined temperature value ranges by attenuating tissue values on one side of a predetermined boundary temperature to create an image displaying a delineation between hyper- and hypo-intense regions corresponding to predetermined boundary temperatures utilizing  T1values corresponding to the boundary temperature values using STIR acquisitions. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793